Citation Nr: 0012493	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-01 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for an undiagnosed 
illness manifested by a skin condition.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from August 1989 to 
February 1996, including service in Saudi Arabia between 
September 1994 and November 1994.

In addition to the issues reflected on the title page of this 
decision, the veteran had also perfected a substantive appeal 
as to the issue of entitlement to service connection for a 
left knee disability.  However, by decision of December 1999, 
the RO hearing officer granted service connection for a tear 
in the left posterior horn medical meniscus.  The veteran has 
not expressed disagreement with the disability rating 
assigned to reflect the impairment arising from this 
disability.  This grant represents a complete resolution of 
the appeal as to that issue.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  It will be addressed no further 
herein.

Correspondence from the veteran indicates that he wishes to 
open a claim for an increased rating for the service-
connected skin disorder. This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted evidence tending to show 
the presence of a current low back disability which was 
incurred or aggravated by service or any events therein, or 
evidence tending to show a nexus between a current low back 
disability and service.

2.  Service connection is in effect for a diagnosed skin 
disorder.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for service connection for an undiagnosed 
illness manifested by a skin condition is not well grounded. 
38 U.S.C.A. § 5107. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.
With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).


Low Back Disability 
The veteran's service medical records reflect several 
discrete instances of treatment for low back muscle strain 
and spasms in 1992 and 1994.  There is no indication that 
these instances were anything other than acute and 
transitory, or that the veteran suffered any residual 
disability from the strains or spasms.  According to a report 
of medical assessment form completed in January 1996, 
approximately one month prior to the veteran's discharge from 
active service, the veteran was deemed to have been healthy 
at that time, and no complaints related to his low back were 
recorded on the form.  

Prior to prescribing Accutane for acne problems, a service 
dermatologist ordered the veteran to undergo scoliosis 
testing.  The June 1992 report shows that a scoliogram was 
interpreted as showing a 10 degree dextroscoliosis of the 
lumbar spine with the apex of convexity at L3.  Similarly, a 
December 1996 VA X-ray film was interpreted as showing 
dextroscoliosis of the lumbosacral spine, with an otherwise 
normal back.  

The report of a June 1996 VA examination contains a diagnosis 
of mild lumbosacral strain.  The examiner did not provide any 
discussion as to whether the strain was medically related to 
service in any way, except to note that there was no history 
of an injury to the back.  The report of a November 1998 VA 
examination contains a diagnostic impression of "subjective 
low back pain without objective substantiation."  No 
affirmative diagnosis was given.

During a hearing held at the RO in June 1999, the veteran 
testified that he believes his low back symptoms are related 
to his duties in service, such as carrying heavy equipment 
and working with jet aircraft in awkward positions.  He also 
testified that he was able to mostly avoid back problems in 
service by avoiding activities such as these as much as 
possible.  He further stated, however, that he currently 
experiences back pain from standing or sitting in one 
position for a prolonged period of time.

Although lumbar muscle strain was shown in service and on VA 
examination in 1996, there is no currently-shown lumbar 
strain and no medical nexus between the brief periods of 
strain in service and the 1996 diagnosis.  Thus, the only 
current medical diagnosis involving the veteran's low back 
shown by the evidence of record is that of scoliosis.  There 
is no indication in any of the service medical records or the 
post-service records as to the etiology of the scoliosis. 
Service medical records are negative for any injury to 
account for scoliosis and no evidence relating scoliosis to 
service has been presented.

The veteran has related current symptomatology of low back 
pain, but as a layperson, he is not competent to render a 
diagnosis as to the etiology and nature of the pain, or to 
identify a nexus to service or events therein.  Generally, 
lay persons ostensibly untrained in medicine can provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Thus, based upon a review of the evidence contained in the 
veteran's claims file, the Board of Veterans' Appeals (Board) 
concludes that the veteran has not presented evidence tending 
to show a current medical disability involving his low back 
for which service connection may be granted, evidence tending 
to show incurrence or aggravation of a currently-shown 
disability or disease in service, or competent evidence 
tending to show a nexus between service and the current 
symptomatology.  In short, the veteran has not met the 
requirements set forth in Caluza, supra, for the submission 
of a well-grounded claim for entitlement to service 
connection.  As the claim is not well-grounded it must be 
denied.  38 U.S.C.A. § 5107.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  This duty attaches where a claimant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In this case, the veteran has identified other evidence which 
could potentially support his claim, including private 
medical records which apparently reflect post-service medical 
treatment.  The RO has provided the veteran with release of 
information forms which would allow the RO to directly obtain 
this evidence and has also informed the veteran of the 
importance this information might have to his claim.  The 
veteran has not, however, taken any action in this regard.  
Furthermore, in the Statement of the Case, the Supplemental 
Statement of the Case, and other correspondence, the RO has 
illustrated the type of evidence which would tend to prove 
the veteran's claim, as well as the reasons the evidence of 
record does not currently support a grant of service 
connection.  Thus, the Board concludes that the RO has 
fulfilled its obligation to inform the veteran of the type of 
evidence which would render his claim well-grounded.


An undiagnosed illness manifested by a skin condition.

The veteran's service medical records reflect that upon his 
entry into service, he suffered from acne vulgaris.  He 
received treatment for acne throughout his period of service.  
Records of medical treatment provided in Dhahran, Saudi 
Arabia, reflect complaints of skin irritation including 
itching.  Various diagnostic assessments included 
questionable pruritus, possible allergic reactions, and 
possible urticaria.  Subsequent dermatologic service medical 
records reflect that the veteran took antihistamines and 
anti-anxiety agents for the control of itching and rashes.  
The report of a January 1996 dermatology consultation 
apparently conducted in conjunction with the veteran's 
discharge from service reveals a diagnosis of essential 
pruritus with questionable chronic urticaria.  

The report of a June 1996 general VA examination, which the 
examiner conducted without having been provided the veteran's 
service medical records, includes a diagnosis of urticaria. 
The diagnosis was essentially based upon the veteran's 
history, without corroboration from clinical evaluation or 
medical records.

The report of a Persian Gulf Registry examination conducted 
in July 1996 reflects a diagnosis of atopic dermatitis.  
Again, it appears this diagnosis was essentially based upon 
the veteran's history, without corroboration from clinical 
evaluation or medical records.

A VA outpatient treatment record dated in November 1996 
reflects the veteran's complaints of a rash over his whole 
body which appeared whenever he stopped taking Atarax, an 
anti-anxiety agent which is often used to manage pruritic 
conditions.  The treatment report reflects that the veteran 
was given a referral to see a VA dermatologist, and advised 
to stop taking the Atarax several days prior to the 
appointment so that the rash could be evaluated by a 
dermatologist. 

By rating decision of July 1997, the RO granted service 
connection for urticaria but denied service connection for 
"an undiagnosed illness (related to service in the Persian 
Gulf arena) manifested by a skin condition."  In the 
explanation portion of the decision, the RO noted that the 
veteran's skin symptoms had been determined to result from a 
known clinical diagnosis of urticaria, for which service 
connection was in order.  In the rating summary portion of 
the decision, the RO assigned a noncompensable disability 
rating for urticaria and noted in parentheses that urticaria 
had been claimed as an undiagnosed illness manifested by a 
skin condition.  

A June 1998 VA outpatient treatment report reflects 
assessment by the dermatology department.  The veteran 
complained of a pruritic rash with redness over the entire 
body "since Desert Storm."  He reported taking Atarax, 
antihistamines, and a decongestant.  Upon clinical 
examination, the physician described mildly asteatotic skin 
over the veteran's legs only.  The diagnostic assessment was 
of atopic eczema.  A follow-up appointment was scheduled for 
July 1998, but the veteran failed to report for the 
appointment.

The veteran underwent a VA dermatologic examination in 
connection with this claim in December 1998.  The examiner 
was provided with the veteran's claims file and summarized 
some of the pertinent history reported above.  Upon 
examination there was no rash discernable.  Based upon the 
information in the claims file and the veteran's own history, 
the examiner rendered a diagnostic impression of "history of 
undiagnosed allergic dermatitis," and provided the following 
explanation:  "The description of the dermatitis, and its 
response to hydroxyzine [Atarax] strongly suggests that it is 
allergic in nature, possible due to a food, a food additive, 
or tetracycline.  However, urticaria or atopic eczema, both 
of which are allergic in nature, are NOT possibilities 
because of the physical characteristics of the dermatitis, as 
well as the absence of a family history of atopy."  

Based upon a thorough review of the evidence of record, as 
summarized above, the Board has concluded that the veteran's 
service medical records reflect initial onset of a skin 
disorder during service, perhaps coincidental with the 
veteran's brief period of service in Saudi Arabia, perhaps 
related to this service.  The service medical records also 
reflect that the veteran continued to experience problems 
with his skin during the remainder of his period of service 
and after service.  Apparently he has been taking several 
prescription medications continuously since the initial 
inception for the control of a skin disorder.  In July 1997, 
the RO recognized these facts by granting service connection 
for a skin disorder, which was labeled as urticaria, based 
upon the findings of the June 1996 general VA examination.  

Subsequent medical evidence suggests that the proper 
diagnosis may not be urticaria, but perhaps eczema or 
allergic dermatitis. Regardless, the salient point is that 
service connection has been granted for a skin disorder, 
however diagnosed, which had its onset in service. Granting 
service connection for an undiagnosed illness manifested by a 
skin condition would be contrary to the provisions of 
38 C.F.R. § 4.14 (1999), which essentially prohibits the 
evaluation of the same disability under different labels. As 
service connection is in effect for a skin disorder which has 
been diagnosed, service connection for an undiagnosed illness 
manifested by a skin condition must be denied as not well 
grounded. 38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disability is denied.

Service connection for an undiagnosed illness manifested by a 
skin condition is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



